Citation Nr: 0419930	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for narcolepsy. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for ocular 
hypertension, claimed as glaucoma. 

5.  Entitlement to service connection for a left below knee 
amputation, claimed as secondary to diabetes mellitus. 

6.  Entitlement to service connection for leg ulcers, claimed 
as secondary to diabetes mellitus. 

7.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus. 


WITNESS AT HEARING ON APPEAL

Appellant and his wife 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran appeared at a hearing before a Decision Review 
Officer at the RO in September 2002.

REMAND

In a statement received at the Board in April 2004, the 
veteran appeared to indicate that he wished to be scheduled 
for a hearing before a Veterans Law Judge, as he indicted a 
desire therein to "appear before the Board."  A hearing on 
appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2003).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2003), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing. 

Thus, in order to ensure full compliance with due process 
requirements, the RO must schedule such a hearing after 
determining whether the veteran desires such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 
20.704 (2003).


Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action.  VA will provide notification if further action is 
required on the part of the veteran.

The RO should contact the veteran and ask 
him whether he wishes to attend a hearing 
before a Veterans Law Judge.  If he 
desires such a hearing, the hearing 
should be scheduled in accordance with 
appropriate procedures.  38 U.S.C.A. § 
7107.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

